—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Education Retirement System for the City of New York dated June 16, 2000, which denied the petitioner’s application for accident disability retirement benefits, the petitioner appeals from a judgment of the Supreme Court, Kings County (Bernstein, J.), dated February 15, 2001, which denied the petition and dismissed the procéeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly held that the determination denying accidental disability retirement benefits to the appellant was not arbitrary or capricious (see Matter of Bevers v New York City Employees’ Retirement Sys., 179 AD2d 489; Matter of Archul v Board of Trustees of N.Y. City Fire Dept., 93 AD2d 716, affd 60 NY2d 567).
The appellant’s remaining contention is without merit. Santucci, J.P., Smith, Friedmann and Townes, JJ., concur.